 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
                                     )
10   Bryan Willliams,                )     SACV 19-01731JVS(KESx)
                                     )
11                                   )     ORDER OF DISMISSAL UPON
                 Plaintiff,          )
12                                   )     SETTLEMENT OF CASE
           v.                        )
13                                   )
     Ataray LLC, et al,              )
14                                   )
                 Defendant(s).       )
15   ____________________________ )
16
           The Court having been advised by the counsel for the parties that the above-
17
     entitled action has been settled,
18
           IT IS ORDERED that this action be and is hereby dismissed in its entirety
19
     without prejudice to the right, upon good cause being shown within 45 days, to reopen
20
     the action if settlement is not consummated.
21
22
     DATED:       11/8/19                           ___________________________
23
                                                       James V. Selna
24                                                  United States District Judge
25
26
27
28
